 



SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) has been executed by the
purchaser set forth on the signature page hereof (the “Purchaser”) in connection
with the private placement offering (the “Offering”) by Blue Star Foods Corp., a
Delaware corporation (the “Company”), of up to $300,000 of shares (the “Maximum
Amount”) of the Company’s common stock, par value $0.0001 per share (“Common
Stock”; each, a “Share” and, collectively, the “Shares”) at a purchase price of
$2.00 per Share (the “Purchase Price”). The Maximum Amount may be increased by
the Company in its sole discretion.

 

This subscription is being submitted to you in accordance with and subject to
the terms and conditions described in this Agreement.

 

There is no minimum subscription amount to participate in the Offering.

 

The Shares being subscribed for pursuant to this Agreement have not been
registered under the U.S. Securities Act of 1933, as amended (the “Securities
Act”). The Offering is being made on a reasonable best efforts basis to
“accredited investors,” as defined in Regulation D under the Securities Act, in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act and Rule 506 of Regulation D.

 

Each closing of the Offering is hereinafter referred to as “Closing,” and the
date on which such Closing occurs is hereinafter referred to as the “Closing
Date”. will The Closing of the purchase and sale of Shares shall occur
simultaneously with the acceptance by the Company of the undersigned’s
subscription, as evidenced by the Company’s execution of this Subscription
Agreement. A Closing will not occur unless the conditions set forth in Sections
7 and 8 shall have been satisfied.

 

The Company may conduct one or more Closings for the sale of the Shares until
the termination of the Offering. The Shares will be offered through __________,
2019 (the “Initial Offering Period”), which period may be extended by the
Company in its sole discretion, without notice to any Purchaser or prospective
Purchaser, to a date not later than sixty (60) days after the Initial Offering
Period (any such additional period and the Initial Offering Period are referred
to as the “Offering Period”). The final day of the Offering Period shall be
referred to as the “Termination Date.”

 

“Affiliate” means, with respect to any person, any other person that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such person, as such terms are used in and
construed under Rule 144 under the Securities Act (“Rule 144”). With respect to
a Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

 

   

 

  1. Subscription. The undersigned Purchaser hereby subscribes to purchase the
number of Shares set forth on the Omnibus Signature Page attached hereto, for
the aggregate Purchase Price as set forth on such Omnibus Signature Page,
subject to the terms and conditions of this Agreement and on the basis of the
representations, warranties, covenants and agreements contained herein.        
2. Subscription Procedure. To complete a subscription for the Shares, the
Purchaser must fully comply with the subscription procedure provided in
paragraphs a. through c. of this Section. on or before the Termination Date.

 

    a. Subscription Documents. On or before the Closing Date, the Purchaser
shall review, complete and execute the Omnibus Signature Page to this Agreement
together with the Accredited Investor Certification, Investor Profile and
Anti-Money Laundering Information Form, each attached hereto following the
Omnibus Signature Page (collectively, the “Subscription Documents”), and deliver
the completed Subscription Documents to the address set forth under the caption
“How to subscribe for Shares in the private offering of Blues Star Foods Corp.”
below. Executed documents may be delivered by facsimile or .pdf sent by
electronic mail (e-mail), if the Purchaser delivers the original copies of the
documents as soon as practicable thereafter.             b. Purchase Price.
Simultaneously with the delivery of the Subscription Documents as provided
herein, the Purchaser shall deliver to the Company, the full Purchase Price by
certified or other bank check, pursuant to the instructions set forth under the
caption “How to subscribe for Shares in the private offering of Blue Star Foods
Corp.” below. Such funds will be returned promptly, without interest or offset,
if this Agreement is not accepted by the Company or the Offering is terminated
pursuant to its terms prior to the Closing.             c. Company Discretion.
The Purchaser understands and agrees that the Company in its sole discretion
reserves the right to accept or reject this or any other subscription for
Shares, in whole or in part, notwithstanding prior receipt by the Purchaser of
notice of acceptance of this subscription. The Company shall have no obligation
hereunder until the Company shall execute and deliver to the Purchaser an
executed copy of this Agreement. If this subscription is rejected in whole, or
the Offering is terminated, all funds received from the Purchaser will be
returned without interest or offset, and this Agreement shall thereafter be of
no further force or effect. If this subscription is rejected in part, the funds
for the rejected portion of this subscription will be returned without interest
or offset, and this Agreement will continue in full force and effect to the
extent this subscription was accepted.

 

 2 

   

 

  3. Registration Rights.

 

    a. The Shares, when issued, will have piggyback registration rights in the
event that the Company files a registration statement with respect to its common
stock (other than registration statements (i) filed in connection with any
employee stock option or other benefit plan, (ii) for a dividend reinvestment
plan or (iii) in connection with a merger or acquisition) provided, that if the
offering with respect to which a registration statement is filed is an
underwritten primary or secondary offering and the managing underwriter advises
the Company in writing that in its opinion the number of securities requested to
be included in such registration exceeds the number that can be sold in such
offering without adversely affecting such underwriter’s ability to effect an
orderly distribution of such securities or otherwise adversely effecting such
offering (including, without limitation, causing a diminution in the offering
price of the Company’s securities) the Company will include in such registration
statement: (A) first, the securities being sold for the account of the Company;
(B) second, the number of securities with respect to which the Company has
granted rights to participate in such registration that, in the opinion of such
underwriter, can be sold pro rata among the respective holders of such
securities on the basis of the amount of such securities then owned by each such
holder. The Shares removed from any such registration statement as a result of
an underwriter’s determination or a “cutback comment” from the SEC shall have
piggyback registration rights with respect to any future registration statement
filed by the Company that would permit the inclusion of such shares. If, at any
time the Company shall determine for any reason not to register or to delay
registration of such securities, the Company may, at its election, give written
notice of such determination to the Purchasers having piggyback rights hereunder
and shall be relieved of its obligation to include the Purchaser’s Shares in
connection with such abandoned or delayed registration.             b. The
Company will pay all costs related to the registration statement to which a
piggy-back registration relates, but will not pay costs of any holder, including
legal fees, expert fees, or commissions, or other costs incurred by the holder
of the Shares.             c. Notwithstanding Section 3a above, the piggyback
registration rights expire one year after the issuance of the Shares provided
that Rule 144 is then available for the resale of the Shares.

 

  4. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser, as of the date hereof, the following:

 

    a. Organization and Qualification. The Company and its subsidiary, John
Keeler & Co., Inc. d//b/a Blue Star Foods, a Florida corporation (the
“Subsidiary”), is a corporation or other business entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation, and has the requisite corporate power to own its properties and to
carry on its business as now being conducted. The Company and its Subsidiary are
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
assets, business, financial condition, results of operations or future prospects
of the Company or its Subsidiary (a “Material Adverse Effect”).             b.
Authorization, Enforcement, Compliance with Other Instruments. (i) The Company
has the requisite corporate power and authority to enter into and perform its
obligations under this Agreement and each of the other agreements and documents
contemplated hereby or necessary or desirable to effect the transactions
contemplated hereby (the “Transaction Documents”) and to issue the Shares in
accordance with the terms hereof and thereof; (ii) the execution and delivery by
the Company of each of the Transaction Documents and the consummation by it of
the transactions contemplated hereby and thereby, including, without limitation,
the issuance of the Shares have been, or will be at the time of execution of
such Transaction Document, duly authorized by the Company’s board of directors
(the “Board of Directors”), and no further consent or authorization is, or will
be at the time of execution of such Transaction Documents, required by the
Company, its Board of Directors or its stockholders; (iii) each of the
Transaction Documents will be duly executed and delivered by the Company; and
(iv) the Transaction Documents when executed will constitute the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies.

 

 3 

   

 

    c. Capitalization. The authorized capital stock of the Company consists of
100,000,000 shares of Common Stock and 5,000,000 shares of “blank check”
preferred stock (“Preferred Stock”), 10,000 of which shares have been designated
as Series A convertible preferred stock (“Series A Preferred Stock”). Not
including any Shares issued in this Offering, as of December 31, 2018, the
Company had outstanding 16,015,000 shares of Common Stock (the “Outstanding
Common Stock”) and 1,413 shares of Series A Preferred Stock, which are
convertible into 706,500 additional shares of the Company’s Common Stock (the
“Conversion Shares”). All of the outstanding shares of Common Stock and Series A
Preferred Stock have been duly authorized, validly issued and are fully paid and
nonassessable. The Conversion Shares have been duly authorized and reserved for
issuance, and upon conversion of the Series A Preferred Stock, will be validly
issued, fully paid and nonassessable, and are free and clear from all taxes,
liens and charges with respect to the issue thereof. At the time of the Closing,
no shares of capital stock of the Company will be subject to preemptive rights
or any other similar rights or any liens or encumbrances (other than as
contemplated by Section 7f hereof) suffered or permitted by the Company. As of
December 31, 2018, the Company had outstanding stock options (“Stock Options”)
to purchase 6,240,000 shares of the Company’s Common Stock (the “Option Shares”)
and warrants (“Warrants”) to purchase 353,250 shares of the Company’s Common
Stock (the “Warrant Shares”). All of the outstanding Stock Options and Warrants
have been duly authorized, validly issued and are fully paid and nonassessable.
The Option Shares and Warrant Shares have been duly authorized and reserved for
issuance, and upon exercise of the Stock Options and Warrants, respectively, in
accordance with their terms, including payment of the exercise price therefor,
will be validly issued, fully paid and nonassessable, and are free and clear
from all taxes, liens and charges with respect to the issue thereof. Except for
the Stock Options and Warrants, there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
created by the Company relating to, or securities or rights created by the
Company convertible into, any shares of capital stock of the Company, and there
are no contracts, commitments, understandings or arrangements by which the
Company to issue additional shares of capital stock of the Company. Other than
with respect to the shares of Outstanding Common Stock, the Conversion Shares,
the Options Shares, and all of the Warrant Shares, there are no agreements or
arrangements pursuant to which the Company is obligated to register the sale of
any of its securities under the Securities Act. There are no securities or
instruments of the Company containing anti-dilution or similar provisions,
including the right to adjust the exercise, exchange or reset price under such
securities, that will be triggered by the issuance of the Shares as described in
this Agreement. No co-sale right, right of first refusal or other similar right
will exist with respect to the Shares or the issuance and sale thereof. Upon
request, the Company will make available to the Purchaser true and correct
copies of the Company’s Articles of Incorporation and Bylaws, as will be in
effect as of the Closing Date.

 

 4 

   

 

    d. Issuance of Shares. The Shares are duly authorized and, when issued and
paid for in accordance with the terms hereof, shall be duly issued, fully paid
and nonassessable, and are free and clear of all taxes, liens and charges with
respect to the issue thereof.             e. No Conflicts. The execution,
delivery and performance of each of the Transaction Documents by the Company,
and the consummation by the Company of the transactions contemplated hereby and
thereby will not (i) result in a violation of the Articles of Incorporation or
the By-laws of the Company, as such documents will be in effect as of the
Closing, or (ii) violate or conflict with, or result in a breach of any
provision of, or constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company is a party, except for those which
would not reasonably be expected to have a Material Adverse Effect, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including U.S. federal and state securities laws and regulations) applicable to
the Company or by which any property or asset of the Company is bound or
affected, except for those which would not reasonably be expected to have a
Material Adverse Effect. The Company is not in violation of any term of or in
default under its Articles of Incorporation and Bylaws, as amended to date.
Except for those violations or defaults which would not reasonably be expected
to have a Material Adverse Effect, the Company is not in violation of any term
of or in default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company. To the Company’s knowledge, the business
of the Company is not being conducted in violation of any law, ordinance, or
regulation of any governmental entity, except for any violation which would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. Except as specifically contemplated by this Agreement and as
required under the Securities Act and any applicable state securities laws, the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement or the other Transaction Documents in accordance
with the terms hereof or thereof. Neither the execution and delivery by the
Company of the Transaction Documents, nor the consummation by the Company of the
transactions contemplated hereby or thereby, will require any notice, consent or
waiver under any contract or instrument to which the Company is a party or by
which the Company is bound or to which any of its assets is subject, except for
any notice, consent or waiver the absence of which would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
All consents, authorizations, orders, filings and registrations which the
Company is required to obtain pursuant to the preceding two sentences have been
or will be obtained or effected on or prior to the Closing.

 

 5 

   

 

    f. Absence of Litigation. There is no action, suit, claim, inquiry, notice
of violation, proceeding (including any partial proceeding such as a deposition)
or investigation before or by any court, public board, governmental or
administrative agency, self-regulatory organization, arbitrator, regulatory
authority, stock market, stock exchange or trading facility (an “Action”) now
pending or, to the knowledge of the Company, threatened, against or affecting
the Company or any of its officers or directors, which would be reasonably
likely to (i) adversely affect the validity or enforceability of, or the
authority or ability of the Company to perform its obligations under this
Agreement or any of the other Transaction Documents, or (ii) have a Material
Adverse Effect. For the purpose of this Agreement, the knowledge of the Company
means the actual knowledge of the officers of the Company.             g.
Acknowledgment Regarding Purchaser’s Purchase of the Shares. The Company
acknowledges and agrees that each Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that no Purchaser is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchaser’s purchase of the Shares.             h. No General Solicitation.
Neither the Company, nor any of its Affiliates, nor, to the knowledge of the
Company, any person acting on their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Shares.             i. No Integrated
Offering. Neither the Company, nor any of its Affiliates, nor to the knowledge
of the Company, any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Shares under the Securities Act or cause this Offering to be integrated with
prior offerings by the Company for purposes of the Securities Act.            
j. Employee Relations. The Company is not involved in any labor dispute nor, to
the knowledge of the Company, is any such dispute threatened. The Company is not
party to any collective bargaining agreement. The Company’s employees are not
members of any union, and the Company believes that its relationship with its
employees is good.             k. Authorizations; Regulatory Compliance. The
Company holds, and is operating in compliance with, all authorizations,
licenses, permits, approvals, clearances, registrations, exemptions, consents,
certificates and orders of any governmental authority and supplements and
amendments thereto (collectively, “Authorizations”) required for the conduct of
its business, and all such Authorizations are valid and in full force and effect
and the Company is not in material violation of any terms of any such
Authorizations, except, in each case, such as would not reasonably be expected
to have a Material Adverse Effect; and the Company has not received written
notice of any revocation or modification of any such Authorization, except to
the extent that any such revocation or modification would not be reasonably
expected to have a Material Adverse Effect. To the best of its knowledge, the
Company is in compliance with all applicable federal, state, local and foreign
laws, regulations, orders and decrees, including such laws and regulations
applicable to import and export, except as would not reasonably be expected to
have a Material Adverse Effect.

 

 6 

   

 

    n. Title. The Company does not own any real property. The Company has good
and marketable title to all of its personal property and assets, free and clear
of any restriction, mortgage, deed of trust, pledge, lien, security interest or
other charge, claim or encumbrance which would have a Material Adverse Effect.  
          o. Tax Status. The Company has made and filed (taking into account any
valid extensions) all federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject
(except in any case in which the failure to so file would not have a Material
Adverse Effect) and (unless and only to the extent that the Company has set
aside on its books provisions reasonably adequate for the payment of all unpaid
and unreported taxes) has paid all taxes and other governmental assessments and
charges shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply
or as would not have a Material Adverse Effect. To the knowledge of the Company,
there are no unpaid taxes in any material amount claimed to be due from the
Company by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.             p. Certain
Transactions. Except for arm’s-length transactions pursuant to which the Company
makes payments in the ordinary course of business upon terms no less favorable
than it could obtain from third parties, none of the officers, directors or
employees of the Company is a party to any transaction with the Company (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.             q. Financial
Statements. The financial statements of the Company, comply in all material
respects with applicable accounting requirements and relevant rules and
regulations with respect thereto as in effect at the time of the Closing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles of the United States (“GAAP”) applied on a consistent
basis during the periods involved, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
subsidiaries taken as a whole as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments.             v.
Undisclosed Liabilities. The Company has no material liabilities (contingent or
otherwise) other than (i) trade payables, accrued expenses and other liabilities
incurred in the ordinary course of business consistent with past practice and
(ii) liabilities not required to be reflected in financial statements if they
were to be prepared as of the date of this Agreement or the Closing Date
pursuant to GAAP.

 

 7 

   

 

    w. Dividends. The Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock.             x. Foreign Corrupt Practices. Neither the Company, nor to the
Company’s knowledge, any agent or other person acting on behalf of the Company,
has: (i) directly or indirectly, used any funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.             y. Brokers’ Fees. The Company has no liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.             z.
Investment Company. The Company is not required to be registered as, and is not
an Affiliate of, and immediately following the Closing will not be required to
register as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.             aa. Reliance. The Company
acknowledges that the Purchaser is relying on the representations and warranties
made by the Company hereunder and that such representations and warranties are a
material inducement to the Purchaser purchasing the Shares. The Company further
acknowledges that without such representations and warranties of the Company
made hereunder, the Purchaser would not enter into this Agreement.            
bb. Use of Proceeds. The Company intends to use the net proceeds from the
Offering for general working capital purposes.             cc. No
Disqualification Event.

 

      (i) None of Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company participating in the
Offering, any beneficial owner of 20% or more of the Company’s outstanding
voting equity securities, calculated on the basis of voting power, nor any
promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person” and, together, “Issuer Covered Persons”) is subject to any of
the “Bad Actor” disqualifications currently described in Rule 506(d)(1)(i) to
(vii) under the Securities Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Covered Person is subject to
a Disqualification Event. The Company has complied, to the extent applicable,
with its disclosure obligations under Rule 506(e).

 

 8 

   

 

      (ii) The Company is not aware of any person, other than any Issuer Covered
Person that has been or will be paid (directly or indirectly) remuneration for
solicitation of purchasers in connection with the sale of the Securities.      
          (iii) The Company will promptly notify the Buyer in writing of (A) any
Disqualification Event relating to any Issuer Covered Person and (B) any event
that would, with the passage of time, become a Disqualification Event relating
to any Issuer Covered Person.

 

  5. Representations, Warranties and Agreements of the Purchaser. The Purchaser,
severally and not jointly with any other Purchaser, hereby represents and
warrants to, and agrees with, the Company as of the date hereof the following:

 

    a. The Purchaser has the knowledge and experience in financial and business
matters necessary to evaluate the merits and risks of its prospective investment
in the Company, and has carefully reviewed and understands the risks of, and
other considerations relating to, the purchase of Shares and the tax
consequences of the investment and has the ability to bear the economic risks of
the investment. The Purchaser has carefully reviewed all of the Company’s
filings made with the Securities and Exchange Commission (the “SEC”) under the
Exchange Act. The Purchaser can afford the loss of his/her/its entire
investment.             b. The Purchaser is acquiring the Shares for investment
for his/her/its own account and not with the view to, or for resale in
connection with, any distribution thereof. The Purchaser understands and
acknowledges that the Offering and sale of the Shares have not been registered
under the Securities Act or any state securities laws, by reason of a specific
exemption from the registration provisions of the Securities Act and applicable
state securities laws, which depends upon, among other things, the bona fide
nature of the investment intent as expressed herein. The Purchaser further
represents that he/she/it does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to any
third person with respect to any of the Shares. The Purchaser understands and
acknowledges that the Offering of the Shares will not be registered under the
Securities Act nor under the state securities laws on the ground that the sale
of the Shares to the Purchaser as provided for in this Agreement and the
issuance of Shares hereunder is exempt from the registration requirements of the
Securities Act and any applicable state securities laws. The Purchaser is an
“accredited investor” as defined in Rule 501 of Regulation D as promulgated by
the SEC under the Securities Act, for the reason(s) specified on the Accredited
Investor Certification attached hereto, as completed by Purchaser, and Purchaser
shall submit to the Company such further assurances of such status as may be
reasonably requested by the Company. The Purchaser resides in the jurisdiction
set forth on the Purchaser’s Omnibus Signature Page affixed hereto. The
Purchaser has not taken any of the actions set forth in, and is not subject to,
the disqualification provisions of Rule 506(d)(1) of the Securities Act.

 

 9 

   

 

    c. The Purchaser acknowledges that the Shares purchased hereunder will not
be registered under the Securities Act. Except as set forth in Section 3 above,
the Purchaser understands that the Company is under no obligation to register
the Shares under the Securities Act, or to assist the Purchaser in complying
with the Securities Act or the securities laws of any state of the United States
or of any foreign jurisdiction.             d. The Purchaser (i) if a natural
person, represents that he or she is the greater of (A) 21 years of age or (B)
the age of legal majority in his or her jurisdiction of residence, and has full
power and authority to execute and deliver this Agreement and all other related
agreements or certificates and to carry out the provisions hereof and thereof;
(ii) if a corporation, partnership, limited liability company, association,
joint stock company, trust, unincorporated organization or other entity,
represents that such entity was not formed for the specific purpose of acquiring
the Shares, such entity is duly organized, validly existing and in good standing
under the laws of the state or jurisdiction of its organization, the
consummation of the transactions contemplated hereby is authorized by, and will
not result in a violation of state law or its charter or other organizational
documents, such entity has full power and authority to execute and deliver this
Agreement, the Transaction Documents and all other related agreements or
certificates and to carry out the provisions hereof and thereof and to purchase
and hold the Shares, the execution and delivery of this Agreement and the
Transaction Documents have been duly authorized by all necessary action, this
Agreement and the Transaction Documents have been duly executed and delivered on
behalf of such entity and is a legal, valid and binding obligation of such
entity; or (iii) if executing this Agreement and the Transaction Documents in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Agreement and the Transaction Documents in
such capacity and on behalf of the subscribing individual, ward, partnership,
trust, estate, corporation, or limited liability company or partnership, or
other entity for whom the Purchaser is executing this Agreement, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Agreement and the Transaction Documents and make an investment
in the Company, and represents that this Agreement and the Transaction Documents
constitute a legal, valid and binding obligation of such entity. The execution
and delivery of this Agreement and the Transaction Documents will not violate or
be in conflict with any order, judgment, injunction, agreement or controlling
document to which the Purchaser is a party or by which it is bound.            
e. The Purchaser understands that the Shares are being offered and sold to it in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and such Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire such securities. The
Purchaser further acknowledges and understands that the Company is relying on
the representations and warranties made by the Purchaser hereunder and that such
representations and warranties are a material inducement to the Company to sell
the Shares to the Purchaser. The Purchaser further acknowledges that without
such representations and warranties of the Purchaser made hereunder, the Company
would not enter into this Agreement with the Purchaser.

 

 10 

   

 

 

    f. The Purchaser understands that no public market exists for the Shares and
that there can be no assurance that any public market for the Shares will exist
or continue to exist. The Shares are not approved for quotation on the OTC
Markets or any other quotation system or listed on any exchange. Except as
otherwise set forth herein, the Company makes no representation, warranty or
covenant with respect to the initiation of or continued quotation of the Shares
on the OTC Markets or the listing of the Shares on any other market or exchange.
            g. The Purchaser has a substantial, pre-existing relationship with
the Company. The Purchaser has received, reviewed and understood such
information about the Company as the Purchaser has requested, and has had an
opportunity to discuss the Company’s business, management and financial affairs,
with the Company’s management. The Purchaser understands that such discussions
were intended to describe the aspects of the Company’s business and prospects
and the Offering which the Company believes to be material, but were not
necessarily a thorough or exhaustive description, and except as expressly set
forth in this Agreement, the Company makes no representation or warranty with
respect to the completeness of such information and makes no representation or
warranty of any kind with respect to any information provided by any entity
other than the Company. Some of such information may include projections as to
the future performance of the Company, which projections may not be realized,
may be based on assumptions which may not be correct and may be subject to
numerous factors beyond the Company’s control. Additionally, the Purchaser
understands and represents that the Purchaser is purchasing the Shares
notwithstanding the fact that the Company may disclose in the future certain
material information the Purchaser has not received, including (without
limitation) financial statements of the Company for the current or prior or
subsequent fiscal periods, that the Purchaser is not relying on any such
information in connection with its purchase of the Shares and that the Purchaser
waives any right of action with respect to nondisclosure of any such information
to the Purchaser prior to the Purchaser’s purchase of the Shares.. The Purchaser
has sought such accounting, legal and tax advice as such Purchaser has
considered necessary to make an informed investment decision with respect to its
acquisition of the Shares.             h. The Purchaser acknowledges that the
Company is not acting as a financial advisor or fiduciary of the Purchaser (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and no investment advice has been
given by the Company or any of its respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby. The Purchaser further represents to the Company that the
Purchaser’s decision to enter into the Transaction Documents has been based
solely on the independent evaluation by the Purchaser and its representatives.  
          i. As of each Closing, all actions on the part of Purchaser, and its
officers, directors and partners, if applicable, necessary for the
authorization, execution and delivery of this Agreement and the performance of
all obligations of the Purchaser hereunder shall have been taken, and this
Agreement , assuming due execution by the parties hereto , shall constitute
valid and legally binding obligations of the Purchaser, enforceable in
accordance with their respective terms, subject to: (i) judicial principles
limiting the availability of specific performance, injunctive relief, and other
equitable remedies and (ii) bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect generally relating to or
affecting creditors’ rights.

 

 11 

   

 

    j. The Purchaser represents that neither the Purchaser nor, to the
Purchaser’s knowledge, any person or entity controlling, controlled by or under
common control with it, nor any person having a beneficial interest in it, nor
any person on whose behalf the Purchaser is acting: (i) is a person listed in
the Annex to Executive Order No. 13224 (2001) issued by the President of the
United States (Executive Order Blocking Property and Prohibiting Transactions
with Persons Who Commit, Threaten to Commit, or Support Terrorism); (ii) is
named on the List of Specially Designated Nationals and Blocked Persons
maintained by the U.S. Office of Foreign Assets Control; (iii) is a non-U.S.
shell bank or is providing banking services indirectly to a non-U.S. shell bank;
(iv) is a senior non-U.S. political figure or an immediate family member or
close associate of such figure; or (v) is otherwise prohibited from investing in
the Company pursuant to applicable U.S. anti-money laundering, anti-terrorist
and asset control laws, regulations, rules or orders (categories (i) through
(v), each a “Prohibited Purchaser”). The Purchaser agrees to provide the
Company, promptly upon request, all information that the Company reasonably
deems necessary or appropriate to comply with applicable U.S. anti-money
laundering, anti-terrorist and asset control laws, regulations, rules and
orders. The Purchaser consents to the disclosure to U.S. regulators and law
enforcement authorities by the Company and its Affiliates and agents of such
information about the Purchaser as the Company reasonably deems necessary or
appropriate to comply with applicable U.S. anti-money laundering, anti-terrorist
and asset control laws, regulations, rules and orders. If the Purchaser is a
financial institution that is subject to the USA Patriot Act, the Purchaser
represents that it has met all of its obligations under the USA Patriot Act. The
Purchaser acknowledges that if, following its investment in the Company, the
Company reasonably believes that the Purchaser is a Prohibited Purchaser or is
otherwise engaged in suspicious activity or refuses to promptly provide
information that the Company requests, the Company has the right or may be
obligated to prohibit additional investments, segregate the assets constituting
the investment in accordance with applicable regulations or immediately require
the Purchaser to transfer the Shares. The Purchaser further acknowledges that
the Purchaser will have no claim against the Company or any of its Affiliates or
agents for any form of damages as a result of any of the foregoing actions.    
          If the Purchaser is Affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated Affiliate.

 



 12 

 

 

    k. The Purchaser or the Purchaser’s duly authorized representative realizes
that because of the inherently speculative nature of businesses of the kind
conducted and contemplated by the Company, the Company’s financial results may
be expected to fluctuate from month to month and from period to period and will,
generally, involve a high degree of financial and market risk that could result
in substantial or, at times, even total losses for investors in securities of
the Company. The Purchaser has carefully considered such risks and has carefully
reviewed the risk factors disclosed in the Company’s , before deciding to invest
in the Shares.             l. The Purchaser has adequate means of providing for
its current and anticipated financial needs and contingencies, is able to bear
the economic risk for an indefinite period of time and has no need for liquidity
of the investment in the Shares and could afford complete loss of such
investment.             m. The Purchaser is not subscribing for Shares as a
result of or subsequent to any advertisement, article, notice or other
communication, published in any newspaper, magazine or similar media or
broadcast over television, radio, or the internet, or presented at any seminar
or meeting, or any solicitation of a subscription by a person not previously
known to the Purchaser in connection with investments in securities generally.  
          n. The Purchaser acknowledges that no U.S. federal or state agency or
any other government or governmental agency has passed upon the Shares or made
any finding or determination as to the fairness, suitability or wisdom of any
investment therein.             o. The Purchaser is aware that the
anti-manipulation rules of Regulation M under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), may apply to sales of the Shares and
other activities with respect to the Shares by the Purchaser.             p. All
of the information concerning the Purchaser set forth herein, and any other
information furnished by the Purchaser in writing to the Company for use in
connection with the transactions contemplated by this Agreement, is true,
correct and complete in all material respects as of the date of this Agreement,
and, if there should be any material change in such information prior or
subsequent to the Purchaser’s subscription , the Purchaser will promptly furnish
revised or corrected information to the Company.             q. (For ERISA plans
only) The fiduciary of the Employee Retirement Income Security Act of 1974
(“ERISA”) plan (the “Plan”) represents that such fiduciary has been informed of
and understands the Company’s investment objectives, policies and strategies,
and that the decision to invest “plan assets” (as such term is defined in ERISA)
in the Company is consistent with the provisions of ERISA that require
diversification of plan assets and impose other fiduciary responsibilities. The
Purchaser fiduciary or Plan (a) is responsible for the decision to invest in the
Company; (b) is independent of the Company or any of its Affiliates; (c) is
qualified to make such investment decision; and (d) in making such decision, the
Purchaser fiduciary or Plan has not relied primarily on any advice or
recommendation of the Company or any of its Affiliates.

 

 13 

   

 

  6. Transfer Restrictions. The Purchaser acknowledges and agrees as follows:

 

    a. The Shares have not been registered for sale under the Securities Act, in
reliance on the private offering exemption in Section 4(a)(2) thereof and Rule
506 thereunder; other than as expressly provided herein, the Company does not
currently intend to register the Shares under the Securities Act at any time in
the future; and the undersigned will not immediately be entitled to the benefits
of Rule 144 with respect to the Shares.             b. The Purchaser understands
that there are substantial restrictions on the transferability of the Shares and
that the certificates representing the Shares shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such certificates or other instruments):               THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH
REGISTRATION EXISTS AND THE COMPANY RECEIVES AN OPINION OF COUNSEL, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR APPLICABLE STATE SECURITIES LAWS. HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.  
            In addition, if any Purchaser is an Affiliate of the Company,
certificates evidencing the Shares issued to such Purchaser may bear a customary
“Affiliates” legend.             The legend set forth above shall be removed and
the Company shall issue a certificate without such legend to the holder of the
Shares upon which it is stamped, if (a) such Shares are sold pursuant to an
effective registration statement under the Securities Act, or (b) such holder
delivers to the Company an opinion of counsel, reasonably acceptable to the
Company, that a disposition of the Shares is being made pursuant to an exemption
from such registration and that the Shares, after such transfer, shall no longer
be “restricted securities” within the meaning of Rule 144.

 

 14 

   

 

Subject to the Company’s right to request an opinion of counsel as set forth in
Section 6b, the legend set forth in Section 6b above shall be removable and the
Company shall issue or cause to be issued a certificate without such legend or
any other legend (except for any “Affiliates” legend as set forth in Section
6(b)) to the holder of the applicable Shares upon which it is stamped as
provided in this Section 6c, if (i) such Shares are registered for resale under
the Securities Act (provided that, if the Purchaser is selling pursuant to an
effective registration statement registering the Shares for resale, the
Purchaser agrees to only sell such Shares during such time that such
registration statement is effective and not withdrawn or suspended, and only as
permitted by such registration statement), or (ii) such Shares are sold or
transferred in compliance with Rule 144, including without limitation in
compliance with the current public information requirements and volume and
manner-of-sale restrictions of Rule 144, if applicable at the time of such sale
or transfer, and the holder and its broker have delivered customary documents
reasonably requested by the Company’s transfer agent and/or Company counsel in
connection with such sale or transfer. All costs and expenses related to the
removal of the legends and the reissuance of any Shares, including but not
limited to costs and expenses with respect to the transfer agent, Company
counsel or otherwise, shall be borne by the Purchaser. Following the date on
which the registration statement registering the Shares is first declared
effective by the SEC, or at such other time as a legend is no longer required
for certain Shares, the Company will no later than three (3) Trading Days (as
defined below) following the delivery by a Purchaser to the Company or the
transfer agent (with concurrent notice and delivery of copies to the Company) of
a legended certificate representing such Shares (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, and together with such other customary documents as
the transfer agent and/or Company counsel shall reasonably request), deliver or
cause to be delivered to the transferee of such Purchaser or such Purchaser, as
applicable, a book entry position or a certificate representing such Shares that
is free from all restrictive and other legends. The Company may not make any
notation on its records or give instructions to the transfer agent that enlarge
the restrictions on transfer set forth in this Section 6. Certificates for
Shares subject to legend removal hereunder shall be transmitted by the transfer
agent to the Purchaser by crediting the account of the Purchaser’s prime broker
with DTC, if the Company is then DTC eligible. “Trading Day” means (i) a day on
which the Company’s common stock is listed or quoted and traded on its principal
trading market (unless the principal trading market is the OTC Bulletin Board or
the OTC Pink tier of the OTC Markets Group, Inc.), or (ii) if the common stock
is not listed on a trading market (other than the OTC Bulletin Board or the OTC
QB, OTC QX or OTC Pink tier of the OTC Markets Group, Inc.), a day on which the
common stock is traded in the over-the-counter market, as reported by the OTC
Bulletin Board, or (iii) if the common stock is not quoted on any trading market
(other than the OTC QB, OTC QX or OTC Pink tier of the OTC Markets Group, Inc.),
a day on which the common stock is quoted in the over-the-counter market as
reported by the OTC QB, OTC QX or OTC Pink tier of the OTC Markets Group, Inc.
(or any similar organization or agency succeeding to its functions of reporting
prices); provided, that in the event that the common stock is not listed or
quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.

 

  7. Conditions to Company’s Obligations at Closing. The Company’s obligation to
complete the sale and issuance of the Shares to each Purchaser, individually, at
each Closing shall be subject to the following conditions to the extent not
waived by the Company:

 

    a. Receipt of Payment. The Company shall have received payment, by certified
or other bank check, in the full amount of the Purchase Price for the number of
Shares being purchased by such Purchaser at such Closing.

 

 15 

 



 

    b. Representations and Warranties. The representations and warranties made
by the Purchaser in Section 5 hereof are true and correct in all material
respects and do not omit to state a material fact necessary to prevent the
statements made from being misleading (except in each case to the extent any
such representation and warranty is qualified by materiality, in which case,
such representation and warranty shall be true and correct in all respects as so
qualified). The Purchaser shall have performed in all material respects all
obligations and covenants herein required to be performed by it.             c.
Receipt of Executed Documents. Such Purchaser shall have executed and delivered
to the Company the Omnibus Signature Page to this Agreement, the Accredited
Investor Certification, the Investor Profile and the Anti-Money Laundering
Information Form, in the forms following the Omnibus Signature Page of this
Agreement.

 

  8. Conditions to Purchasers’ Obligations at Closing. Each Purchaser’s
obligation to accept delivery of the Shares and to pay for the Shares shall be
subject to the following conditions to the extent not waived by the Purchaser:

 

    a. Representations and Warranties Correct. The representations and
warranties made by the Company in Section 4 hereof shall be true and correct in
all material respects (except to the extent any such representation and warranty
is qualified by materiality or reference to Material Adverse Effect, in which
case, such representation and warranty shall be true and correct in all respects
as so qualified) as of the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects correct as of such earlier date (except in each case to the extent any
such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true and correct in all respects as so qualified). The Company shall have
performed in all material respects all obligations and covenants herein required
to be performed by it on or prior to such Closing Date.             b. Receipt
of Agreements. The Company shall have executed and delivered counterparts of
this Agreement.             c. Certificate. The Chief Executive Officer of the
Company shall execute and deliver to the Purchasers a certificate addressed to
the Purchasers to the effect that the representations and warranties of the
Company in Section 4 hereof are true and correct in all material respects
(except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects as so
qualified) as of, and as if made on, the date of this Agreement and as of such
Closing Date and that the Company has satisfied in all material respects all of
the conditions set forth in this Section 8.             d. Judgments. No
judgment, writ, order, injunction, award or decree of or by any court, or judge,
justice or magistrate, including any bankruptcy court or judge, or any order of
or by any governmental authority, shall have been issued, and no action or
proceeding shall have been instituted by any governmental authority, enjoining
or preventing the consummation of the transactions contemplated hereby.

 



 16 

 

 

  9. Indemnification.

 

    a. The Purchaser agrees to indemnify and hold harmless the Company and any
other broker, agent or finder engaged by the Company for the Offering, and their
respective directors, officers, shareholders, members, partners, employees and
agents (and any other persons with a functionally equivalent role of a person
holding such titles notwithstanding a lack of such title or any other title),
each person who controls such indemnified person (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, shareholders, agents, members, partners or employees (and any other
persons with a functionally equivalent role of a person holding such titles
notwithstanding a lack of such title or any other title) of such controlling
person, from and against all losses, liabilities, claims, damages, costs, fees
and expenses whatsoever (including, but not limited to, any and all expenses
incurred in investigating, preparing or defending against any litigation
commenced or threatened) based upon or arising out of the Purchaser’s actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Purchaser of any covenant
or agreement made by the Purchaser, contained herein or in any other document
delivered by the Purchaser in connection with this Agreement.             b. The
Company agrees to indemnify and hold harmless the Purchaser, and its directors,
officers, shareholders, members, partners, employees and agents (and any other
persons with a functionally equivalent role of a person holding such titles
notwithstanding a lack of such title or any other title), each person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other persons with a
functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person, from and
against all losses, liabilities, claims, damages, costs, fees and expenses
whatsoever (including, but not limited to, any and all expenses incurred in
investigating, preparing or defending against any litigation commenced or
threatened) based upon or arising out of the Company’s actual or alleged false
acknowledgment, representation or warranty, or misrepresentation or omission to
state a material fact, or breach by the Company of any covenant or agreement
made by the Company contained herein; provided, however, that the Company will
not be liable in any such case to the extent and only to the extent that any
such loss, liability, claim, damage, cost, fee or expense arises out of or is
based upon the inaccuracy of any representations made by such indemnified party
in this Agreement, or the failure of such indemnified party to comply with the
covenants and agreements contained herein. The liability of the Company under
this paragraph shall not exceed the total Purchase Price paid by the Purchaser
hereunder, except in the case of fraud.

 



 17 

   

 

    c. Promptly after receipt by an indemnified party under this Section 9 of
notice of the commencement of any Action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9, notify the indemnifying party in writing of the commencement thereof;
but the omission so to notify the indemnifying party will not relieve it from
any liability which it may have to any indemnified party otherwise than under
this Section 9. In case any such Action is brought against any indemnified
party, and it notifies the indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein, and to the extent
that it may elect by written notice delivered to the indemnified party promptly
after receiving the aforesaid notice from such indemnified party, to assume the
defense thereof, with counsel satisfactory to such indemnified party; provided,
however, if the defendants in any such Action include both the indemnified party
and the indemnifying party and either (i) the indemnifying party or parties and
the indemnified party or parties mutually agree or (ii) representation of both
the indemnifying party or parties and the indemnified party or parties by the
same counsel is inappropriate under applicable standards of professional conduct
due to actual or potential differing interests between them, the indemnified
party or parties shall have the right to select separate counsel to assume such
legal defenses and to otherwise participate in the defense of such Action on
behalf of such indemnified party or parties. Upon receipt of notice from the
indemnifying party to such indemnified party of its election so to assume the
defense of such Action and approval by the indemnified party of counsel, the
indemnifying party will not be liable to such indemnified party under this
Section 9 for any reasonable legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed counsel in connection with the assumption
of legal defenses in accordance with the proviso to the next preceding sentence
(it being understood, however, that the indemnifying party shall not be liable
for the expenses of more than one separate counsel in such circumstance), (ii)
the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the Action or (iii) the indemnifying party has
authorized the employment of counsel for the indemnified party at the expense of
the indemnifying party. No indemnifying party shall (i) without the prior
written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened Action in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such Action) unless such
settlement, compromise or consent includes an unconditional release of each
indemnified party from all liability arising out of such Action, or (ii) be
liable for any settlement of any such Action effected without its written
consent (which consent shall not be unreasonably withheld), but if settled with
its written consent or if there be a final judgment of the plaintiff in any such
Action, the indemnifying party agrees to indemnify and hold harmless any
indemnified party from and against any loss or liability by reason of such
settlement or judgment.

 

  10. Revocability; Binding Effect. The subscription hereunder may be revoked
prior to the Closing thereon, provided that written notice of revocation is sent
and is received by the Company at least three (3) Business Days prior to the
Closing on such subscription. The Purchaser hereby acknowledges and agrees that
this Agreement shall survive the death or disability of the Purchaser and shall
be binding upon and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives and permitted
assigns. If the Purchaser is more than one person, the obligations of the
Purchaser hereunder shall be joint and several and the agreements,
representations, warranties and acknowledgments herein shall be deemed to be
made by and be binding upon each such person and such person’s heirs, executors,
administrators, successors, legal representatives and permitted assigns.
Notwithstanding the foregoing revocation provisions, in no case may a Purchaser
revoke its purchase of Shares after the Purchaser’s funds have been closed upon.

 



 18 

   

 

        11. Modification. This Agreement shall not be amended, modified or
waived except by an instrument in writing signed by the Company and the holders
of at least a majority of the then held Shares. Any amendment, modification or
waiver effected in accordance with this Section 11 shall be binding upon the
Company and all Purchasers and each transferee of the Shares.         12.
Notices. Any notice, consents, waivers or other communication required or
permitted to be given hereunder shall be in writing and will be deemed to have
been delivered: (i) upon receipt, when personally delivered; (ii) upon receipt
when sent by certified mail, return receipt requested, postage prepaid; (iii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(iv) when sent, if by e-mail (provided that such sent e-mail is kept on file
(whether electronically or otherwise) by the sending party and the sending party
does not receive an automatically generated message from the recipient’s e-mail
server that such e-mail could not be delivered to such recipient); or (v) one
(1) Business Day after deposit with an overnight courier service with next day
delivery specified, in each case, properly addressed to the party to receive the
same. The addresses, facsimile numbers and email addresses for such
communications shall be:

 

    (a) if to the Company:

 

Blue Star Foods Corp.

3000 NW 109th Ave.

Miami, Florida 33172

Attention: Carlos Faria, CEO

Telephone: (305) 836-6858

Facsimile: (305) 836-6859

Email: cfaria@bluestarfoods.com

 

with copies (which shall not constitute notice) to:

 

The Crone Law Group, P.C.

60 East 42nd Street

New York, New York 10165

Attention: Eric C. Mendelson, Esq.

Telephone: (646) 278-0886

Facsimile: (212) 840-8560

Email: emendelson@cronelawgroup.com

 

(b)if to the Purchaser, at the address set forth on the Omnibus Signature Page
hereof

 

(or, in either case, to such other address as the party shall have furnished in
writing in accordance with the provisions of this Section). Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party’s address which
shall be deemed given at the time of receipt thereof.

 



 19 

   

 

  13. Assignability. This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by the Purchaser or the Company.  
      14. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles thereof relating to the conflict of laws. Any judicial proceeding
brought against either of the parties to this Agreement or any dispute arising
out of this Agreement or any matter related hereto shall be brought in the state
or federal courts located in the County of New York in the State of New York
and, by its execution and delivery of this Agreement, each party to this
Agreement accepts the jurisdiction of such courts. The foregoing consent to
jurisdiction shall not be deemed to confer rights on any person other than the
parties to this Agreement.         15. Arbitration. The parties hereto agree to
submit all controversies to arbitration in accordance with the provisions set
forth below and understand that:

 

    a. Arbitration shall be final and binding on the parties.             b. The
parties are waiving their right to seek remedies in court, including the right
to a jury trial.             c. Pre-arbitration discovery is generally more
limited and different from court proceedings.             d. The arbitrator’s
award is not required to include factual findings or legal reasoning and any
party’s right to appeal or to seek modification of rulings by arbitrators is
strictly limited.             e. The panel of arbitrators will typically include
a minority of arbitrators who were or are affiliated with the securities
industry.             f. All controversies which may arise between the parties
concerning this Agreement shall be determined by arbitration pursuant to the
rules then pertaining to the Financial Industry Regulatory Authority in New
York, New York. Judgment on any award of any such arbitration may be entered in
the Supreme Court of the State of New York or in any other court having
jurisdiction of the person or persons against whom such award is rendered. Any
notice of such arbitration or for the confirmation of any award in any
arbitration shall be sufficient if given in accordance with the provisions of
this Agreement. The parties agree that the determination of the arbitrators
shall be binding and conclusive upon them. The prevailing party, as determined
by such arbitrators, in a legal proceeding shall be entitled to collect any
costs, disbursements and reasonable attorney’s fees from the other party. Prior
to filing an arbitration, the parties hereby agree that they will attempt to
resolve their differences first by submitting the matter for resolution to a
mediator, acceptable to all parties, and whose expenses will be borne equally by
all parties. The mediation will be held in the County of New York, State of New
York, on an expedited basis. If the parties cannot successfully resolve their
differences through mediation within sixty (60) days from the receipt of the
written notice of a matter from the notifying party, the matter will be resolved
by arbitration. The arbitration shall take place in the County of New York,
State of New York, on an expedited basis.

 



 20 

   

 

  16. Form D; Blue Sky Qualification. The Company agrees to timely file a Form D
with respect to the Shares and to provide a copy thereof, promptly upon request
of any Purchaser. The Company shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to
qualify the Shares for sale to the Purchaser at such Closing under applicable
securities or “Blue Sky” laws of the states of the United States.         17.
Use of Pronouns. All pronouns and any variations thereof used herein shall be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.         18.
Miscellaneous.

 

    a. This Agreement between the Purchaser and the Company constitutes the
entire agreement between the Purchaser and the Company with respect to the
Offering and supersedes all prior oral or written agreements and understandings,
if any, relating to the subject matter hereof.             b. If the Shares are
certificated and any certificate or instrument evidencing any Shares is
mutilated, lost, stolen or destroyed, the Company shall issue or cause to be
issued in exchange and substitution for and upon cancellation thereof, or in
lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company and, if
applicable, the Company’s transfer agent of such loss, theft or destruction and
the execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and, if
applicable, the Company’s transfer agent for any losses in connection therewith
or, if required by the transfer agent, a bond in such form and amount as is
required by the transfer agent. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Shares. If a replacement
certificate or instrument evidencing any Shares is requested due to a mutilation
thereof, the Company may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.          
  c. Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Agreement the Transaction Documents and the
transactions contemplated hereby, whether or not the transactions contemplated
hereby are consummated.             d. This Agreement may be executed in one or
more original or facsimile or by an e-mail which contains a portable document
format (.pdf) file of an executed signature page counterparts, each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument and which shall be enforceable against the parties actually
executing such counterparts. The exchange of copies of this Agreement and of
signature pages by facsimile transmission or in .pdf format shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile or by e-mail of a document in pdf format shall
be deemed to be their original signatures for all purposes.

 



 21 

   

 

    e. Each provision of this Agreement shall be considered separable and, if
for any reason any provision or provisions hereof are determined to be invalid
or contrary to applicable law, such invalidity or illegality shall not impair
the operation of or affect the remaining portions of this Agreement.            
f. Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Agreement as set forth in the text.             g. The
Purchaser understands and acknowledges that there may be multiple Closings for
the Offering.             h. The Purchaser hereby agrees to furnish the Company
such other information as the Company may request prior to the Closing with
respect to such Purchaser’s subscription hereunder.             i. The
representations and warranties of the Company and the Purchaser made in this
Agreement shall survive the execution and delivery hereof and the delivery of
the Shares.

 

  19. Public Disclosure. Neither the Purchaser nor any officer, manager,
director, member, partner, stockholder, employee, Affiliate, Affiliated person
or entity of the Purchaser shall make or issue any press releases or otherwise
make any public statements or make any disclosures to any third person or entity
with respect to this Agreement or the transactions contemplated herein and will
not make or issue any press releases or otherwise make any public statements of
any nature whatsoever with respect to the Offering or the Company without the
Company’s express prior written approval (which may be withheld in the Company’s
sole discretion), except to the extent such disclosure is required by law or
applicable governmental or principal trading market regulation.         20.
Potential Conflicts. Legal counsel to the Company and its Affiliates,
principals, representatives or employees may now or hereafter own shares of the
Company.         21. Independent Nature of Each Purchaser’s Obligations and
Rights. For avoidance of doubt, the obligations of the Purchaser under this
Agreement are several and not joint with the obligations of any other Purchaser,
and the Purchaser shall not be responsible in any way for the performance of the
obligations of any other Purchaser under any other Subscription Agreement.
Nothing contained herein and no action taken by the Purchaser shall be deemed to
constitute the Purchaser as a partnership, an association, a joint venture, or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement and any other subscription
agreement. The Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.

 

[Signature page follows.]

 

 22 

   

 

IN WITNESS WHEREOF, the Company has duly executed this Agreement as of
__________ __, 2019.

 

  BLUE STAR FOODS CORP.         By:   Name: John Keeler   Title: Executive
Chairman

 

[Signature Page to Subscription Agreement]

 

 

   

 

 



 